" Case 2:19-Cr-00055-C.]B-.]CW Document 1 Filed 03/22/19 Page 1 of 12

rates
. answer norm \L
E.Asrzssa mastch or LA, q

2619 ma 22 A c151

wmata ii emma -
€LEM FELO NY
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

BILL OF INFORMATION FOR CONSPIRACY TO
COMMIT BANK FRAUD AND NOTICE OF FORFEITURE

» ~ " ;\» "‘"_\~` /."~ "".- _:.;
»Sm@VpFW

UNITED STATES OF AMERICA ”‘ CRIMINAL DOCIGET NO.

 

 

v~ * §UK"MM§
GREGORY ST. ANGELO * VIOLATION: 18 U.S.C. § 1349
*
~k 'I¢ is

The First Assistant Um`ted States Attorney, Michael M. Simpson, as the Attorney for the
United States, acting on the authority conferred by Title 28, United States Code, Section 515 ,
(hereinafter, “the Attorney for the United States”) charges that:

COUNT 1 - Conspiracy to Commit Bank Fraud
A. AT ALL MATERIAL TIMES HEREIN:

1. First NBC Bank Was a financial institution, as defined in Title 18, United States

Code, Section 20, and a member of the Federal Deposit Insurance Corporation (“FDIC”) with

federally insured deposit accounts

\)99<

n,l;_,, Fee mm.mm.,,.,
_,_,,___ Prccess
._Z§q. Dk§d...,.
m C-tRmDep
m Doc. .“£=:.

 

umwa

Case 2:19-cr-00055-C.]B-.]CW Document 1 Filed 03/22/19 Page 2 of 12

2. First NBC Bank was established in or about 2006, with its headquarters in New
Orleans, Louisiana, Within the Eastem District of Louisiana. At various times, First NBC Bank
maintained branch offices in Louisiana, Mississippi, and Florida.

3. First NBC Bank was the wholly-owned subsidiary of First NBC Bank Holding
Company. Bank President A was a founder of First NBC Bank and acted as its president and Chief`
Executive Off`lcer from in or around May 2006, until in or around December 2016.

4. From in or around 2006 through April 2017, Bank Of`ficer B was employed by First
NBC Bank as its Chief Credit Officer, and was responsible for, among other things, the overall
quality of the bank’s lending function; the bank’s credit policies and administration; its loan
recovery and collection efforts; and its monitoring and managing of` past due loans, including the
approval of the bank’s internal list of past due loans.

5. In or around May 2013, First NBC Bank Holding Company became a publicly-
traded company listed on the NASDAQ.

6. On or about April 28, 2017, First NBC Bank was closed by the Louisiana Office of
Financial Institutions. The FDIC was named Receiver.

7. The defendant, GREGORY ST. ANGELO (“ST. ANGELO”), was an attorney
and resided in St. Tammany Parish, within the Eastern District of Louisiana. ST. ANGELO was
a member or officer of, or otherwise exercised control over, the following entities, among others:
St. Angelo Investment Company, L.L.C., Premier Information Systems, Inc., St. Fitz, L.L.C.,
LMH Properties, L.L.C., Lismore Properties, L.L.C., Conti Development, L.L.C., Annadele, Inc.,

616 Girod, L.L.C., and La Nasa, St. Angelo, and La Nasa, L.L.C. (collectively, the “Entities”).

Case 2:19-cr-00055-C.]B-.]CW Document 1 Filed 03/22/19 Page 3 of 12

8. From in or around 2006, through April 2017, ST. ANGELO had a banking
relationship with First NBC Bank individually and through certain Entities.

9. From in or around July 2006, through in or around September 2016, Bank President
A acted as the loan officer for ST. ANGELO and certain Entities.

10. From in or around September 2006, through in or around September 2016, ST.
ANGELO was the general counsel of First NBC Bank, providing general legal advice and
services, including, but not limited to, transactional work, legal research, litigation, and collections

l l. In connection with applications for loans from First NBC Bank, ST. ANGELO had
an obligation to provide accurate financial statements prior to any advances, renewals, or increases
in loans extended to him and certain Entities.

12. When ST. ANGELO submitted personal financial statements to First NBC Bank
on his behalf or on behalf of certain Entities, he and others, including, Bank President A, and Bank
Officer B, caused these supporting documents to be placed into First NBC Bank’s records.

13. By the time First NBC Bank failed in late April 2017, the balances on loans issued
to ST. ANGELO and certain Entities totaled approximately $46.7 million, and First NBC Bank
had also paid ST. ANGELO approximately $9.6 million for purported tax credit investments

B. CONSPIRACY TO COMMIT BANK FRAUD:

Beginning at a time unknown to the Attomey for the United States, but at least in or around
2006, through in and around April 2017, in the Eastern District of Louisiana and elsewhere, the
defendant, GREGORY ST. ANGELO, and others known and unknown to the Attomey for the
United States, did knowingly and willfully combine, conspire, confederate, and agree to commit

offenses against the United States of America, that is: to knowingly and with the intent to defraud,

Case 2:19-cr-00055-C.]B-.]CW Document 1 Filed 03/22/19 Page 4 of 12

execute and attempt to execute a scheme and artifice to defraud First NBC Bank, a financial
institution, and to obtain any of the moneys, funds, credits, and assets, owned by and under the
custody or control of First NBC Bank, by means of false and fraudulent pretenses, representations,
and promises, relating to a material fact, in violation of Title 18, United States Code, Section 1344.
C. THE PURPOSE OF THE CONSPIRACY:

The purpose of the conspiracy was for the defendant, ST. ANGELO, Bank President A,
Bank Officer B, and others to enrich themselves unjustly by disguising the true financial status of
ST. ANGELO, the Entities, and other borrowers, concealing the accurate performance of loans,
and misrepresenting the nature of payments to ST. ANGELO and certain Entities.

D. MANNER AND MEANS OF THE CONSPIRACY:

The manner and means by which the defendant, GREGORY ST. ANGELO, Bank
President A, Bank Officer B, and others sought to accomplish the purpose of the conspiracy
included the following:

l. ST. ANGELO, Bank President A, Bank Officer B, and others provided First
NBC Bank With materially false and fraudulent documents and personal financial statements,
which, among other things, overstated the value of ST. ANGELO’s and the Entities’ assets,
understated their liabilities, and omitted material inforrnation.

2. The materially false and fraudulent personal financial statements, collateral
summaries, and other documents concealed ST. ANGELO’s and the Entities’ true financial
condition.

3. Bank President A, Bank Officer B, and others disguised ST. ANGELO’s and
the Entities’ true financial condition by, among other things, issuing new loans to ST.

ANGELO and certain Entities to pay older loans that ST. ANGELO was unable to repay and

Case 2:19-cr-00055-C.]B-.]CW Document 1 Filed 03/22/19 Page 5 of 12

to cover his overdrafts. The new loans then appeared to be current, While the old loans and
overdrafts appeared to have been paid. In reality, the new loans were designed to avert the
downgrading or impairment of ST. ANGELO’s and several Entities’ loans and to avoid
reporting them as nonperforming or losses to the bank.

4. Another means the conspirators used to disguise ST. ANGELO’s and the
Entities’ true financial condition was to extend the maturity date of older loans on Which ST.
ANGELO was unable to make payments, which allowed First NBC Bank to avoid
downgrading, impairing, or reporting the loans as nonperforming or losses to the bank.

5. Bank President A, Bank Officer B, and others funded fraudulent tax credit
investments that First NBC Bank purportedly made in certain Entities owned by ST. ANGELO.
In reality, the supposed investments simply funneled money nom First NBC Bank’s general
ledger to ST. ANGELO and certain Entities, so that ST. ANGELO could make his loan
payments and cure overdrafts, and so the bank could avoid downgrading, impairing, or reporting
the loans as nonperforming or losses to the bank.

6. On multiple occasions, Bank President A and ST. ANGELO executed false
documents entitled “Agreements to Purchase Tax Credits” designed to make it appear that First
NBC Bank was paying ST. ANGELO money in exchange for ownership interests in entities
supposedly owned by ST. ANGELO. In reality, these agreements were a way for Bank
President A, Bank Officer B, and ST. ANGELO to justify the diversion of bank funds to ST.
ANGELO and certain Entities to cure overdrafts and avoid reporting requirements On multiple
occasions, Bank Officer B directed the disbursement of payments to ST. ANGELO and certain
Entities from First NBC Bank’s general ledger, purportedly for tax credit investments, knowing
that the tax credit investments were false.

7. Yet another means by which Bank President A, ST. ANGELO, Bank Officer B,

Case 2:19-cr-00055-C.]B-.]CW Document 1 Filed 03/22/19 Page 6 of 12

and others concealed the true financial condition of ST. ANGELO’s loans was to lend funds to
ST. ANGELO’s associates as nominees. Bank President A and ST. ANGELO caused the
nominees to sign loan documents, making it appear that the nominee entity was taking out the
loan solely for its own use. In truth and in fact, often the loan proceeds were paid to ST.
ANGELO or the Entities, not the nominees, and were, in part, used to pay ST. ANGELO’s
and the Entities’ existing debts to First NBC Bank or to enrich ST. ANGELO.

8. ST. ANGELO, Bank President A, and Bank Officer B caused employees of First
NBC Bank to transfer the nominee loan proceeds directly to ST. ANGELO’s or the Entities’
deposit accounts, When ST. ANGELO, Bank President A, and Bank Officer B knew the loans
were not solely for the nominee, but benefitted ST. ANGELO, who was not named in the loan
documents or listed as a guarantor.

9. Beginning in or around March 2004 and continuing through the present, ST.
ANGELO entered into a 30-year lease agreement where one of the Entities, St. Angelo
Investment Company, L.L.C., leased a building located at 622 Conti Street in New Orleans,
Louisiana.

10. From in or about February 2006 through the present, 622 Conti, LLC was the
owner and lessor of the property located at 622 Conti Street, and ST. ANGELO and St. Angelo
Investment Company, LLC paid rent to 622 Conti, LLC. ST. ANGELO and the Entities were
neither owners nor were they members of 622 Conti, LLC.

ll. In July and August of 2010, ST. ANGELO’s Premier Information Systems
checking account was overdrawn by more than $730,000. It was overdrawn approximately
$480,000 in July and approximately $250,000 in August. In each respective month, Bank
President A, Bank Officer B, and ST. ANGELO caused a debit from the First NBC Bank

general ledger to cover the overdrafts. The debit tickets falsely stated the debited amounts of

Case 2:19-cr-00055-C.]B-.]CW Document 1 Filed 03/22/19 Page 7 of 12

$500,000 and $400,000 were for an investment in 622 Conti LLC, “per [Bank Officer B].”
Shortly after each debit, the money was credited to the Premier Information Systems checking
account in the same amounts as the corresponding general ledger debits. By on or about August
30, 2010, ST. ANGELO’s Premier Information Systems checking account was again
overdrawn, this time by approximately $87,878.47.

12. On or about December 28, 2010, First NBC Bank’s outside counsel informed
ST. ANGELO and Bank President A that ST. ANGELO could not legally claim historic tax
credits for the property at 622 Conti Street. They were both informed that ST. ANGELO’s
current lease Was too short to qualify for the tax credits. They were further informed that, in
order to qualify for the proposed tax credits, either 1) ST. ANGELO’s lease on 622 Conti Street
had to be extended; or 2) ST. ANGELO had to purchase 622 Conti Street from the current
owner. At no point between December 2010 and the present was the end date of the lease
extended. At no point did ST. ANGELO or the Entities own the property at 622 Conti Street
or have any membership in 622 Conti, LLC.

13. Despite this knowledge, in or around March 2013, Bank President A and ST.
ANGELO created false and fraudulent operating agreements, purporting to show that First
NBC Bank Would be investing in historic tax credits for the rehabilitation of 622 Conti Street.
One such operating agreement was falsely backdated to January 1, 2009, and purportedly
showed that ST. ANGELO’s Entity, St. Angelo Investment Company, L.L.C., was entitled to
claim tax credits on the building. This false and backdated document was forwarded to external
auditors.

14. In addition, beginning in or about August 2010 and continuing through a date
unknown, but at least until in or about May 2015, Bank President A and ST. ANGELO executed

multiple versions of false and fraudulent documents entitled “Agreement to Purchase Tax

Case 2:19-cr-00055-C.]B-.]CW Document 1 Filed 03/22/19 Page 8 of 12

Credits 622 Conti, LLC” (hereinafter, “False Purchase Agreements”). In these documents, ST.
ANGELO and Bank President A falsely represented that ST. ANGELO was selling interests
in 622 Conti, LLC, a company he did not own, to First NBC Bank in exchange for investments
by the bank. The False Purchase Agreements also stated that 622 Conti, LLC would Spend large
sums of money on renovations to the 622 Conti Street building, and that 622 Conti, LLC had
applied for and was eligible for federal and state historic tax credits. In reality, the payments
listed in the False Purchase Agreements had been made to ST. ANGELO and the Entities, not
622 Conti, LLC, and were used primarily to pay existing debt at First NBC Bank, cover
overdrafts, and benefit ST. ANGELO. ST. ANGELO falsely endorsed each False Purchase
Agreement as the “Managing Member” of 622 Conti, LLC, an entity he did not own and of
which he was not a member. Bank President A likewise endorsed each False Purchase
Agreement, knowing that ST. ANGELO Was not a member of 622 Conti, LLC,

15. Defendant ST. ANGELO and Bank President A caused these False Purchase
Agreements and others to be placed in the files of First NBC Bank.

16. On or around March 27, 2015, Bank President A requested that a bank employee
email the False Purchase Agreements to an external auditor.

17. ln total, the payments that Bank President A, ST. ANGELO, and Bank Officer
B caused First NBC Bank to make to ST. ANGELO and certain Entities, purportedly for tax
credits related to 622 Conti Street, totaled more than $7.3 million.

18. In addition, Bank President A and ST. ANGELO caused more than $2.3 million
in fraudulent payments to be made by First NBC Bank to ST. ANGELO and certain Entities,
purportedly for tax credit investments in additional properties owned and controlled by ST.
ANGELO: Annadele restaurant in Covington, Louisiana and a building located at 616 Girod

Street in New Orleans, Louisiana. ST. ANGELO never applied for or received any tax credits

Case 2:19-cr-00055-C.]B-.]CW Document 1 Filed 03/22/19 Page 9 of 12

for these properties Both Bank President A and ST. ANGELO knew that these properties did
not qualify for tax credits Nevertheless, Bank President A and ST. ANGELO executed false
tax credit purchase agreements for Annadele and 616 Girod and caused these fake agreements
to be placed in the bank’s books and records ST. ANGELO and Bank President A signed these
additional fraudulent purchase agreements to avoid the downgrading, classification, non-
accrual, or impairment of ST. ANGELO and certain Entities’ loans

19. Bank President A and Bank Officer B approved fraudulent tax credit investments
for ST. ANGELO’s properties routinely at month-end. For example, on or about December 11,
2014, a First NBC Bank employee emailed Bank Officer B requesting permission to cover ST.
ANGELO’s overdrafts with tax credit money. The employee asked Bank Officer B, “Are we
out of tax credits for conti? Do you know?” Bank Officer B responded, “As long as we have a
sharp pencil We are never out of tax credits,” acknowledging that the tax credits Were false. The
bank employee responded, “LOL. . ...l think that just made my day. . ..” Approximately ten days
later, Bank Officer B approved a $450,000 debit to the First NBC Bank general ledger for a tax
credit investment in 622 Conti, LLC, Bank Officer B then approved a credit to the 616 Girod
deposit account of approximately $450,000, Which covered overdrafts to certain Entities and
went to ST. ANGELO’s personal account at a different bank.

20. By the time First NBC Bank went into receivership in April of 2017, Bank
President A, ST. ANGELO, and Bank Officer B had caused First NBC Bank to make more
than $9.6 million in fraudulent payments to ST. ANGELO or the Entities, purportedly to
purchase and invest in false tax credits

21. ST. ANGELO, Bank President A, and Bank Officer B knew that ST. ANGELO
and the Entities did not qualify for these tax credits, and that the tax credits Were merely a means

to increase ST. ANGELO’s cash flow to assist him in paying overdrafts and remaining current

Case 2:19-cr-00055-C.]B-.]CW Document 1 Filed 03/22/19 Page 10 of 12

on his and certain Entities’ loans with the bank.
All in violation of Title 18, United States Code, Section 1349.
BANK FRAUD FORFEITURE

1. The allegations contained in Count 1 of this Bill of Inforrnation are hereby realleged
and incorporated by reference for the purpose of alleging forfeiture pursuant to Title 18, United
States Code, Section 982(a)(2)(A).

2. Upon conviction of the offense in violation of Title 18, United States Code, Section
1349 set forth in Count 1 of this Bill of Information, the defendant, GREGORY ST. ANGELO,
shall forfeit to the United States of America, pursuant to Title 18, United States Code, Section
982(a)(2)(A), any property constituting, or derived from, proceeds obtained, directly or indirectly,

as a result of such violation(s).

3. If any of the property described above, as a result of any act or omission
of the defendant
a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

10

Case 2:19-cr-00055-C.]B-.]CW Document 1 Filed 03/22/19 Page 11 of 12

21, United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section

982(b)(1) and Title 28, United States Code, Section 2461(c).

All pursuant to 18 U.s.C. § 982(a)(2)(A) and 28 U.s.c. § 2461(¢).

NeW Orleans, Louisiana
March 22, 2019

MICHAEL M. SIMPSON
Attomey for the United States
Acting under authority conferred
by 28 .S.C. § 51

 
 
   

E. LIE RMAN

' As istant United States Attomey

MXTTHEW R ll>¢é(YNE

AyUnited States Attomey

NyCHoL D. MosEs

Assist Unit~'c States Attomey

    

Assistant United Stats Attomey

ll

\?»z m

Case 2:19-cr-00055-C.]B-.]CW Document 1 Filed 03/22/19 Page 12 of 12

~<o.

 

 

§§de U§_wm W__m§a @B§

m.OW .E.:w

 

C.ZHHMU mH>Hmm Om. >§WHG>

<,w.

QEWQOW< m.H.. .>ZQMHO

 

wHEL Om. HZH..O§.EOZ
mOW OOZWWHW>O< HO
OO§.H w>ZHA E~>CU

 

<§§S@ § c.w.o. m 53

 

§§ . § 5

 

t Q~Q$.

 

3a t bmd=Q

\\Q\/QZ¢/\qullll

l:,»,£,£,§~ Q=§a. MSS,» duest
mm>W>Z m. Emwm§>Z

 

 

